241 Ind. 338 (1960)
170 N.E.2d 424
DECKARD
v.
STATE OF INDIANA.
No. 29,993.
Supreme Court of Indiana.
Filed November 21, 1960.
Rehearing denied February 7, 1961.
Mellen & Mellen and Ralph L. Mellen, Jr., of Bedford, for appellant.
Edwin K. Steers, Attorney General, and Patrick D. Sullivan, Deputy Attorney General, for appellee.
ARTERBURN, J.
The petitioner here has asked that we grant him a belated appeal. Previously, in Deckard v. State (1960), 240 Ind. 381, 166 N.E.2d 170, petitioner sought to appeal from a conviction of the crime of reckless homicide. In that case the appeal was dismissed for the reason that there was no prompt application for a writ of certiorari to correct the record after it was pointed out that the judgment was omitted, although *339 reference to the judgment was made in the assignment of errors and other pleadings. The law of this case was fixed by the opinion in that case.
The petitioner now applies to this court for a belated appeal, stating that the time limitation for the appeal ran out because of an error and mistake in the time calculations made by his attorney. Such error and mistake are not sufficient grounds for a belated appeal. Were it otherwise, Rule 2-2 of this court fixing the time for appeals could be easily circumvented upon a mere affidavit of the character here and such time limitation would become meaningless.
We point out further that a belated appeal may not be granted except upon a showing that there is meritorious grounds therefor. General conclusions to that effect are not sufficient, nor are mere statements without more, that the court erred in making certain rulings. Burns' § 9-3305, 1956 Repl.; Preble v. State (1959), 240 Ind. 282, 163 N.E.2d 32; Harrell v. State (1959), 239 Ind. 336, 157 N.E.2d 581; Harr v. State (1958), 238 Ind. 713, 154 N.E.2d 33; Sutton, et al. v. State (1957), 237 Ind. 305, 145 N.E.2d 425.
The petition for a belated appeal is denied.
Jackson, C.J., and Bobbitt, Landis and Achor, JJ., concur.
NOTE.  Reported in 170 N.E.2d 424.